Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 07/26/2021 has been fully considered and is sufficient to overcome previous rejections):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "generating mapping indicative of the location of the tangible surfaces within the receptacle based on the location data, wherein the mapping is generated by a processor logically overlaying at least a portion of the location data received from the plurality of sensors, and wherein the location data received form the two or more of the plurality of sensors that corresponds to the at least one commonly-viewed tangible surface in each of their respective fields of view is aligned when logically overlaid" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-6 depend from aloowed claim 1 and therefore are also allowed.
Regarding claim 8, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "generating mapping data indicative of the location…when logically overlaid" in combination with other limitations in the claims as defined by Applicants. 
Claims 9-15 depend from allowed claim 8 and therefore are also allowed.

Claims 17, 19, and 20 depend from allowed claim 16 and therefore are also allowed.
Conclusion

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        August 12, 2021